       Case 2:20-cv-03131 Document 1 Filed 04/03/20 Page 1 of 5 Page ID #:1




     Anna Y. Park, CA SBN 164242
 1
     Nakkisa Akhavan, CA SBN 286260
 2   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 3   255 East Temple Street, Fourth Floor
     Los Angeles, CA 90012
 4
     Telephone: (213) 894-1083
 5   Facsimile: (213) 894-1301
     E-Mail: lado.legal@eeoc.gov
 6
 7   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
 8   OPPORTUNITY COMMISSION
 9
                              UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11                                          ) Case No.:
     U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION,                )
12                                          )
                                            )
13                   Plaintiff,             ) COMPLAINT – ADEA
14
             v.                             )     • Age Discrimination
                                            )
15   JET PROPULSION LABORATORY; Does 1- ))        (29 U.S.C. §§ 621, et seq.)
     100, inclusive,                        )
16                                          ) JURY TRIAL DEMAND
                     Defendants.            )
17
     ______________________________________ )
18
19                                   NATURE OF THE ACTION

20          This is an action under the Age Discrimination in Employment Act of 1967, as
21   amended, (“ADEA”) to correct unlawful employment practices on the basis of age and to
22
     provide appropriate relief to the Charging Parties and a class of similarly aggrieved
23
     individuals. Plaintiff United States Equal Employment Opportunity Commission (“Plaintiff”
24
25   or “Commission”) alleges that Defendant Jet Propulsion Laboratory (“JPL” or “Defendant”)

26   unlawfully subjected the Charging Parties and class of similarly aggrieved individuals to
27   discrimination on the basis of age.
28

                                                 -1-
       Case 2:20-cv-03131 Document 1 Filed 04/03/20 Page 2 of 5 Page ID #:2




                                     JURISDICTION AND VENUE
 1
 2          1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

 3   1343 and 1345.
 4
            2.      This action is authorized and instituted pursuant to Section 7(b) of the ADEA,
 5
     as amended, 29 U.S.C. § 626(b), which incorporates by reference Sections 16(c) and Section
 6
 7   17 of the Fair Labor Standards Act of 1938 (the “FLSA”), as amended, 29 U.S.C. §§ 216(c)

 8   and 217.
 9          3.      The employment practices alleged to be unlawful were committed within the
10
     jurisdiction of the United States District Court for the Central District of California.
11
                                                 PARTIES
12
13          4.      The Commission, Plaintiff, is an agency of the United States of America,

14   charged with the administration, interpretation, and enforcement of the ADEA. The
15   Commission is expressly authorized to bring this action by Section 7(b) of the ADEA, 29
16
     U.S.C. § 626(b), as amended by Section 2 of Reorganization Plan No. 1 of 1978, 92 Stat.
17
     3781, and by Public Law 98-532 (1984), 98 Stat. 2705.
18
19          5.      At all relevant times, Defendant has continuously been an employer engaged in

20   an industry affecting commerce within the meaning of Sections 11(b), (g), and (h) of the
21
     ADEA, 29 U.S.C. §§ 630(b), (g), and (h).
22
            6.      At all relevant times, Defendant employed the Charging Parties and the class
23
24   of similarly aggrieved individuals.

25          7.      Plaintiff is ignorant of the true names and capacities of each Defendant sued as
26   Does 1 through 5, inclusively, and therefore Plaintiff sues said defendant(s) by fictitious
27
     names. Plaintiff reserves the right to amend the complaint to name each Doe Defendant
28

                                                  -2-
       Case 2:20-cv-03131 Document 1 Filed 04/03/20 Page 3 of 5 Page ID #:3




     individually or collectively as they become known. Plaintiff alleges that each Doe Defendant
 1
 2   was in some manner responsible for the acts and omissions alleged herein and Plaintiff will

 3   amend the complaint to allege such responsibility when the same shall have been ascertained
 4
     by the Plaintiff.
 5
                                          STATEMENT OF CLAIMS
 6
 7           8.      More than thirty (30) days prior to the institution of this lawsuit, each of the

 8   Charging Parties filed a charge of discrimination with the Commission alleging violations of
 9   the ADEA by Defendant.
10
             9.      On February 22, 2018, the Commission issued to Defendant Letters of
11
     Determination finding reasonable cause to believe that Defendant had violated the ADEA and
12
13   inviting Defendant to join with the Commission in informal methods of conciliation to

14   endeavor to eliminate the discriminatory practices and provide appropriate relief.
15           10.     The Commission engaged in communications with Defendant to provide
16
     Defendant the opportunity to remedy the discriminatory practices described in the Letters of
17
     Determination.
18
19           11.     The Commission was unable to secure through informal methods of

20   conciliation from Defendant a conciliation agreement acceptable to the Commission.
21
             12.     On June 14, 2018, the Commission issued to Defendant a Notices of Failure of
22
     Conciliation.
23
24           13.     All conditions precedent to the institution of this lawsuit have been fulfilled.

25           14.     Subject to the approval of the Court, the Commission and Defendant have
26   entered into a Consent Decree to resolve the issues raised in this Complaint.
27
             15.     Since at least 2010, Defendant has operated a research facility that carries out
28

                                                   -3-
       Case 2:20-cv-03131 Document 1 Filed 04/03/20 Page 4 of 5 Page ID #:4




     space and earth science missions.
 1
 2          16.     Since at least 2010, Defendant systemically, disproportionately adversely

 3   impacted employees aged 40 and older for layoff and rehire compared with employees aged
 4
     39 and younger, in violation of §4 of the ADEA, 29 U.S.C. § 623(a)(1).
 5
            17.     Defendant’s conduct in adversely impacting older individuals for layoff and
 6
 7   giving rehiring preference to younger individuals was willful.

 8                                           PRAYER FOR RELIEF
 9   Wherefore, the Commission respectfully requests that this Court:
10
            A.      Grant a permanent injunction enjoining Defendant, its officers, successors,
11
     assigns, and all persons in active concert or participation with it, from engaging in any
12
13   employment practice which discriminates on the basis of age.

14          B.      Order Defendant to institute and carry out policies, practices, and programs to
15   ensure that it would not engage in further unlawful employment practices in violation of §
16
     4(a)(1) and (d) of the ADEA.
17
            C.      Order Defendant to make whole the Charging Parties and similarly aggrieved
18
19   employees by providing appropriate back pay with prejudgment interest, in amounts to be

20   determined at trial, and other affirmative relief necessary to eradicate the effects of its
21
     unlawful employment practices.
22
            D.      Order Defendant to make whole the Charging Parties and similarly aggrieved
23
24   employees by providing compensation for past and future pecuniary losses, in amounts to be

25   determined at trial including, but not limited to, out-of-pocket expenses suffered by them that
26   resulted from the unlawful employment practices described above in amounts to be
27
     determined at trial.
28

                                                   -4-
       Case 2:20-cv-03131 Document 1 Filed 04/03/20 Page 5 of 5 Page ID #:5




             E.         Order Defendant to pay the Charging Parties and similarly aggrieved
 1
 2   employees liquidated damages for their willful conduct as described above, in amounts to be

 3   determined at trial.
 4
             F.         Award the Commission its costs of this action.
 5
             G.         Grant such further relief as the Court deems necessary and proper and in the
 6
 7   public interest.

 8                                            JURY TRIAL DEMAND
 9           The Commission requests a jury trial on all questions of fact raised by its complaint.
10
11   Dated: April 3, 2020                            Respectfully Submitted,
12                                                   JAMES LEE,
13                                                   Deputy General Counsel
                                                     GWENDOLYN YOUNG REAMS,
14                                                   Associate General Counsel
15                                                   U.S. EQUAL EMPLOYMENT
16                                                   OPPORTUNITY COMMISSION
                                                     131 “M” Street, N.E.
17                                                   Washington, D.C. 20507
18
19                                            By:     /s/ Anna Y. Park
                                                     ANNA Y. PARK,
20                                                   Regional Attorney
                                                     Los Angeles District Office
21
                                                     U.S. EQUAL EMPLOYMENT
22                                                   OPPORTUNITY COMMISSION

23
24
25
26
27
28

                                                    -5-
